Judgment, Supreme Court, Bronx County (Steven Barrett, J.), rendered July 8, 1988, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second felony offender, to an indeterminate term of from 5 to 10 years’ imprisonment, unanimously affirmed.
As established through the trial testimony and the photographic evidence, the victim of this chain-snatching incident suffered a painful beating consisting of punches to his face and upper body, which resulted in a blackened and swollen left eye, welts to his neck and chest area, and scratches to his neck. The sole issue on appeal is whether this evidence was sufficient as a matter of law to satisfy the element of physical injury required under subdivision (2) (a) of Penal Law § 160.10 for a conviction of robbery in the second degree.
Physical injury is defined as impairment of a physical condition or substantial pain (Penal Law § 10.00 [9]), with the latter being generally a question left to the trier of fact. (People v Greene, 70 NY2d 860, 863; Matter of Philip A., 49 NY2d 198, 200.) Where, as here, the physical injury is established not only subjectively through the complainant’s testimony, but also objectively, the jury’s determination should not be disturbed. (People v Greene, supra; see, People v Rojas, 61 NY2d 726.) Concur—Murphy, P. J., Asch, Kassal and Rosenberger, JJ.